Case 3:19-cv-00637-MAS-LHG Document 40-3 Filed 12/14/20 Page 1 of 3 PageID: 261




 STARK & STARK
 A Professional Corporation
 By: Craig S. Hilliard, Esq.
 Attorney ID #046541988
 993 Lenox Drive
 Lawrenceville, NJ 08648-2389
 609-895-7346
 Attorneys for Defendants, Bail Integrity Solutions, Inc. and Thomas Brian Shirah

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 MICROBILT CORPORATION,
                                                                    CIVIL ACTION NO.
                          Plaintiff,                            3:19-CV-00637 (MAS)(LHG)

 v.

 BAIL INTEGRITY SOLUTIONS, INC. and
 THOMAS BRIAN SHIRAH in his individual
 capacity; ABC COMPANIES (1-10), JOHN
 and JANE DOES (1-10),

                          Defendants.




                  DECLARATION OF CRAIG S. HILLIARD
  IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT



          I, Craig S. Hilliard, do hereby declare as follows:

          1.       I am a shareholder of the law firm Stark & Stark, P.C., counsel to defendants in

 this action. I make this Declaration in support of defendants’ motion for partial summary

 judgment under Fed.R.Civ.P. 56.

          2.       Attached hereto as Exhibit “A” is a copy of the Complaint filed by plaintiff,

 Microbilt Corporation (“Microbilt”) in this action.



 4824-5450-2868, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40-3 Filed 12/14/20 Page 2 of 3 PageID: 262




          3.       Attached hereto as Exhibit “B” is a copy of Microbilt’s certified Answers to

 Defendants’ First Set of Interrogatories.

          4.       Attached hereto as Exhibit “C” is a copy of defendants’ Rule 30(b)(6) notice for

 the deposition of Microbilt.

          5.       Microbilt designated its CEO, Walter Wojciechowski, as its Rule 30(b)(6)

 designee on all topics listed in the Rule 30(b)(6) notice.

          6.       Attached hereto as Exhibit “D” are excerpts from the deposition of Mr.

 Wojciechowski.

          7.       Attached hereto as Exhibit “E” are excerpts from the deposition of Matthew

 Roesly.

          8.       Attached hereto as Exhibit “F” are excerpts from the deposition of Michael

 Woody.

          9.       Attached hereto as Exhibit “G” are excerpts from the deposition of Joshua

 Norvell.

          10.      Attached hereto as Exhibit “H” is the “Letter of Intent” referred to and attached as

 an exhibit to the Complaint and marked as Exhibit “1” during the deposition of Michael Woody.

          11.      Attached hereto as Exhibit “I” is the “Application for Access” referred to and

 attached as an exhibit to the Complaint and marked as Exhibit “2” during the deposition of

 Michael Woody.

          12.      Attached hereto as Exhibit “J” is the “User Agreement” and accompanying

 “Addendum” attached as an exhibit to the Complaint and marked as Exhibit “3” during the

 deposition of Michael Woody.




                                                    2
 4824-5450-2868, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40-3 Filed 12/14/20 Page 3 of 3 PageID: 263




          13.      Attached hereto as Exhibit “K” is a series of e-mails in January 2019 produced in

 discovery by Microbilt (Bates MB 519-527) and marked as Exhibit “18” during the deposition of

 Matthew Roesly and Walter Wojciechowski.

          I declare under penalty of perjury, under the laws of the United States of America, that

 the foregoing statements are true and correct.




                                                          s/ Craig S. Hilliard
                                                          CRAIG S. HILLIARD

 Dated: December 14, 2020




                                                   3
 4824-5450-2868, v. 1
